internal_revenue_service number release date index number -------------------------------------- --------------------------------------- --------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc ita b01 plr-109023-07 date ---------------------- ------------------------------ ------------------------------ -------------------------------------- ------- -------------------------- ------------------- legend taxpayer year date a date b company a ----------------- firm a employee a ------------------------- dear ------------------ this ruling responds to letters dated date and date submitted by your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for taxpayer to make an election under sec_198 of the internal_revenue_code to deduct qualified_environmental_remediation_expenditures for its year taxable_year facts taxpayer is a limited_partnership lp for federal_income_tax purposes taxpayer uses a calendar taxable_year and an overall accrual_method of accounting taxpayer is a provider of environmental and hazardous waste management services on date a taxpayer acquired the assets of company a another provider of environmental and hazardous waste management services taxpayer represents that as part of that acquisition taxpayer assumed_liabilities that when paid would give rise to a deduction of qualified_environmental_remediation_expenditures under sec_198 taxpayer’s year federal_income_tax return was prepared externally at that time employee a treasurer of taxpayer believed all necessary steps had been taken to plr-109023-07 properly deduct qualified remediation expenditures however on date b firm a discovered that taxpayer failed to file the proper sec_198 election statement with its year federal_income_tax return because the time for making these elections has expired taxpayer requested relief under sec_301_9100-3 for its year taxable_year law and analysis sec_198 provides in part that a taxpayer may elect to treat any qualified_environmental_remediation_expenditure which is paid_or_incurred by the taxpayer as an expense which is not chargeable to capital_account any expenditure which is so treated shall be allowed as a deduction for the taxable_year in which it is paid_or_incurred under sec_198 a qualified environmental expenditure means any expenditure which is otherwise chargeable to capital_account and which is paid in connection with the abatement or control of hazardous substances at a qualified contamination site revproc_98_47 1998_2_cb_319 provides the procedures for taxpayers to make the election under sec_198 to deduct any qualified environmental remediation expenses under section dollar_figure of revproc_98_47 the election must be made on or before the due_date including extensions for filing the income_tax return for the taxable_year in which the qualified environmental expenditures are paid_or_incurred in addition persons other than individuals are required to make the election by including the total amount of the sec_198 expenses on the line for other deductions on their appropriate federal tax_return on a schedule attached to the return that separately identifies each expense included in other deductions the taxpayer must write sec_198 election on the line on which the sec_198 expense amounts separately appear see sec_3 of revproc_98_47 section dollar_figure of revproc_98_47 provides that if for any taxable_year the taxpayer pays or incurs more than one qualified_environmental_remediation_expenditure the taxpayer may make a sec_198 election for any one or more of such expenditures_for that year thus the taxpayer may make a sec_198 election with respect to a qualified_environmental_remediation_expenditure even though the taxpayer chooses to capitalize other such expenditures whether or not they are of the same type or paid_or_incurred with respect to the same qualified contamination site further a sec_198 election for one year has no effect for other years thus a taxpayer must make a sec_198 election for each year in which the taxpayer intends to deduct qualified_environmental_remediation_expenditures sec_301_9100-3 generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to i ii iii v i plr-109023-07 include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer - seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the plr-109023-07 aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 based on our analysis of the facts taxpayer in the present case acted reasonably and in good_faith as demonstrated in the affidavits provided by employee a the taxpayer made the request for relief before the failure to make the regulatory election was discovered by the internal_revenue_service further taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 taxpayer was not informed of the election and chose not to file for it and taxpayer did not use hindsight in requesting relief in addition based on the facts provided the interests of the government will not be prejudiced by granting relief in this case taxpayer represents that granting relief will not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than if the election had been timely made none of the taxable years for which the taxpayer is requesting relief are closed nor will any closed taxable years be affected by the making of the election for these years ruling because taxpayer acted reasonably and in good_faith and because the interests of the government will not be prejudiced if the request for relief is granted taxpayer has met the requirements for an extension under sec_301_9100-3 for making the election under sec_198 for its year taxable_year accordingly taxpayer is granted an extension of days from the date of this ruling letter to make the election under sec_198 by filing an amended federal_income_tax returns for its year taxable_year taxpayer must comply with all the requirements of revproc_98_47 1998_2_cb_319 for the manner of making such election upon its amended returns caveats no opinion is expressed as to the application of any other provision of the code or the regulations which may be applicable under these facts specifically no opinion is expressed as to whether the expenditures discussed in this ruling constitute qualified_environmental_remediation_expenditures under sec_198 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-109023-07 enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this letter_ruling to taxpayer’s authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas a luxner chief branch income_tax accounting
